UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2114


DEBORAH S. LINZER,

                Plaintiff - Appellant,

          v.

KATHLEEN SEBELIUS, Secretary, United States Department of
Health and Human Services,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cv-00597-AW)


Submitted:   April 19, 2010                   Decided:   May 12, 2010


Before TRAXLER, Chief Judge, AGEE, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryan A. Chapman, LAW OFFICE OF BRYAN A. CHAPMAN, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Jason D. Medinger, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deborah S. Linzer appeals the district court’s order

granting    summary   judgment    in    favor   of   Sebelius   on   Linzer’s

Rehabilitation Act complaint.          We have reviewed the record and

find   no   reversible   error.        Accordingly,    we   affirm   for   the

reasons stated by the district court.            Linzer v. Sebelius, No.

8:07-cv-00597-AW (D. Md. Aug. 28, 2009).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       2